          Case 5:17-cv-04467-BLF Document 410 Filed 03/11/21 Page 1 of 5




 1    DUANE MORRIS LLP                                       DUANE MORRIS LLP
      D. Stuart Bartow (CA SBN 233107)                       Matthew C. Gaudet (GA SBN 287759)
 2    Email: DSBartow@duanemorris.com                        Admitted Pro Hac Vice
      Nicole E. Johnson (CA SBN 307733)                      mcgaudet@duanemorris.com
 3    negrigg@duanemorris.com                                John R. Gibson (GA SBN 454507)
      2475 Hanover Street                                    Admitted Pro Hac Vice
 4    Palo Alto, CA 94304-1194                               jrgibson@duanemorris.com
      Telephone: 650.847.4150                                Robin L. McGrath (GA SBN 493115)
 5    Facsimile: 650.847.4151                                Admitted Pro Hac Vice
                                                             rlmcgrath@duanemorris.com
 6    DUANE MORRIS LLP                                       David C. Dotson (GA SBN 138040)
      Joseph A. Powers (PA SBN 84590)                        Admitted Pro Hac Vice
 7    Admitted Pro Hac Vice                                  dcdotson@duanemorris.com
      japowers@duanemorris.com                               Jennifer H. Forte (GA SBN 940650)
 8    Jarrad M. Gunther (PA SBN 207038)                      Admitted Pro Hac Vice
      Admitted Pro Hac Vice                                  jhforte@duanemorris.com
 9    jmgunther@duanemorris.com                              1075 Peachtree Street, Ste. 2000
      30 South 17th Street                                   Atlanta, GA 30309
10    Philadelphia, PA 19103                                 Telephone: 404.253.6900
      Telephone: 215.979.1000                                Facsimile: 404.253.6901
11    Facsimile: 215.979.1020

12    Attorneys for Defendant
      SONICWALL INC.
13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                            SAN JOSE DIVISION
16
     FINJAN, LLC, a Delaware Limited Liability              Case No.: 5:17-cv-04467-BLF-VKD
17   Company,
                                                            DECLARATION OF JARRAD M.
18                         Plaintiff,                       GUNTHER IN SUPPORT OF
                                                            DEFENDANT SONICWALL INC.’S
19         vs.                                              OPPOSITION TO FINJAN’S MOTIONS
                                                            IN LIMINE NOS. 1-5
20   SONICWALL INC., a Delaware
     Corporation
21
                           Defendant.
22

23

24

25

26

27

28

         GUNTHER DECLARATION IN SUPPORT OF SONICWALL’S OPPOSITION TO FINJAN’S MOTIONS IN LIMINE NOS. 1-5
                                      CASE NO.: 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 410 Filed 03/11/21 Page 2 of 5




 1          I, Jarrad M. Gunther, declare as follows:

 2          1.      I am an attorney at the law firm of Duane Morris LLP and am counsel for Defendant

 3   SonicWall Inc. (“SonicWall”). I have personal knowledge of the matters set forth in this

 4   Declaration, and if called as a witness, could and would testify competently to such facts under oath.

 5   I submit this Declaration in support of SonicWall’s Opposition to Finjan’s Motions in Limine Nos.

 6   1-5. In making this Declaration, it is not my intention, nor the intention of SonicWall, to waive the

 7   attorney-client privilege, the attorney work-product immunity, or any other applicable privilege.

 8          2.      Attached as Exhibit 35 is a true and correct copy of the August 18, 2020 Transcript

 9   of Proceedings by Zoom Webinar.

10          3.      Attached as Exhibit 36 is a true and correct copy of the August 15, 2018 Defendant

11   SonicWall Inc.’s Responsive Damages Contentions Pursuant to Patent L.R. 3-9.

12          4.      Attached as Exhibit 37 is a true and correct copy of excerpts from the September 4,

13   2020 Expert Report of DeForest McDuff, Ph.D.

14          5.      Attached as Exhibit 38 is a true and correct copy of excerpts from the October 9,

15   2020 Expert Report of Stephen L. Becker, Ph.D. on Behalf of Defendant.

16          6.      Attached as Exhibit 39 is a true and correct copy of excerpts from the October 28,

17   2020 Errata to Expert Report of Stephen L. Becker, Ph.D. on Behalf of Defendant, SLB-1A and

18   SLB-1B.

19          7.      Attached as Exhibit 40 is a true and correct copy of excerpts from the August 6, 2019

20   Deposition Transcript of Shlomo Touboul, in the case styled, Finjan, Inc. v. Cisco Sys., Inc., Case

21   No. 17-cv-72-BLF (N.D. Cal.)

22          8.      Attached as Exhibit 41 is a true and correct copy of excerpts from the transcript of

23   the November 2, 2020 deposition of DeForest McDuff, Ph.D.

24          9.      Attached as Exhibit 42 is a true and correct copy of excerpts from the September 4,

25   2020 Expert Report of Dr. Avi Rubin Regarding Invalidity of U.S. Patent No. 8,225,408, U.S. Patent

26   No. 7,975,305, U.S. Patent No. 7,613,926, and U.S. Patent No. 6,965,968.

27

28
                                                          1
            GUNTHER DECLARATION IN SUPPORT OF SONICWALL’S OPPOSITION TO FINJAN’S MOTION IN LIMINE NOS. 1-5
                                          CASE NO.: 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 410 Filed 03/11/21 Page 3 of 5




 1          10.     Attached as Exhibit 43 is a true and correct copy of excerpts from the September 4,

 2   2020 Expert Report of Dr. Kevin Almeroth on Invalidity of U.S. Patent Nos. 6,154,844 and

 3   8,141,154.

 4          11.     Attached as Exhibit 44 is a true and correct copy of excerpts from the September 4,

 5   2020 Expert Report of Patrick McDaniel Regarding the Invalidity of the ’494 and ’780 Patents.

 6          12.     Attached as Exhibit 45 is a true and correct copy of excerpts from the July 20, 2020

 7   Plaintiff Finjan, Inc.’s Objections and Responses to Defendant SonicWall, Inc.’s Third Set of

 8   Interrogatories (Nos. 11-25).

 9          13.     Attached as Exhibit 46 is a true and correct copy of the August 1, 2005 Email from

10   Asher Polani regarding Termination Letters, marked as Polani Depo Ex. 13.

11          14.     Attached as Exhibit 47 is a true and correct copy of the October 8, 2005 Email from

12   Asher Polani regarding Finjan Transition Status – Snap Shot (October 8th 2005), marked as Polani

13   Depo Ex. 14.

14          15.     Attached as Exhibit 48 is a true and correct copy of the January 1, 2012 Consulting

15   Agreement entered into between FI Delaware, Inc. and Shlomo Touboul, marked as Touboul

16   Deposition Ex. 31.

17          16.     Attached as Exhibit 49 is a true and correct copy of the April 11, 2006 Email from

18   Asher Polani regarding Yahoo! Finance Story – Aladdin Granted Important U.S. Patent for Proactive

19   Protection Against Spyware and Viruses, marked as Polani Deposition Ex. 4.

20          17.     Attached as Exhibit 50 is a true and correct copy of excerpts from the August 5, 2019

21   Deposition Transcript of Asher Polani, in the case styled, Finjan, Inc. v. Cisco Sys., Inc., Case No.

22   17-cv-72-BLF (N.D. Cal.).

23          18.     Attached as Exhibit 51 is a true and correct copy of the Frequently Asked Questions

24   for Sales, marked as Polani Deposition Ex. 7.

25          19.     Attached as Exhibit 52 is a true and correct copy of excerpts from the January 8,

26   2018 Trial Transcript, in the case styled, Finjan, Inc. v. Blue Coat Systems, Inc., Case No. CV-15-

27   03295-BLF (N.D. Cal.).

28
                                                          2
            GUNTHER DECLARATION IN SUPPORT OF SONICWALL’S OPPOSITION TO FINJAN’S MOTION IN LIMINE NOS. 1-5
                                          CASE NO.: 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 410 Filed 03/11/21 Page 4 of 5




 1          20.     Attached as Exhibit 53 is a true and correct copy of excerpts from the October 31,

 2   2017 Trial Transcript, in the case styled, Finjan, Inc. v. Blue Coat Systems, Inc., Case No. CV-15-

 3   03295-BLF (N.D. Cal.).

 4          21.     Attached as Exhibit 54 is a true and correct copy of excerpts from the February 25,

 5   2019 Deposition of Philip Hartstein, in the case styled, Finjan, Inc. v. Cisco Sys., Inc., Case No. 17-

 6   cv-72-BLF (N.D. Cal.).

 7          Executed on March 11, 2021, in Haverford, Pennsylvania.

 8
                                                              /s/ Jarrad M. Gunther
 9                                                            Jarrad M. Gunther
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
            GUNTHER DECLARATION IN SUPPORT OF SONICWALL’S OPPOSITION TO FINJAN’S MOTION IN LIMINE NOS. 1-5
                                          CASE NO.: 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 410 Filed 03/11/21 Page 5 of 5




 1                                               ATTESTATION

 2          In accordance with Civil Local Rules 5-1(i)(3), I attest that concurrence in the filing on this

 3   document has been obtained from any other signatory to this document.

 4    Dated: March 11, 2021                            Respectfully Submitted,
 5                                                     /s/ Nicole E. Grigg
                                                       Nicole E. Grigg (formerly Johnson)
 6                                                     Email: NEGrigg@duanemorris.com
                                                       DUANE MORRIS LLP
 7                                                     2475 Hanover Street
                                                       Palo Alto, CA 94304-1194
 8
                                                       Matthew C. Gaudet (Pro Hac Vice)
 9                                                     Email: mcgaudet@duanemorris.com
                                                       John R. Gibson (Pro Hac Vice)
10                                                     Email: jrgibson@duanemorris.com
                                                       Robin L. McGrath (Pro Hac Vice)
11                                                     Email: rlmcgrath@duanemorris.com
                                                       David C. Dotson (Pro Hac Vice)
12                                                     Email: dcdotson@duanemorris.com
                                                       Jennifer H. Forte (Pro Hac Vice)
13                                                     Email: jhforte@duanemorris.com
                                                       1075 Peachtree Street, Ste. 2000
14                                                     Atlanta, GA 30309
15                                                     Joseph A. Powers (Pro Hac Vice)
                                                       Email: japowers@duanemorris.com
16                                                     Jarrad M. Gunther (Pro Hac Vice)
                                                       Email: jmgunther@duanemorris.com
17                                                     30 South 17th Street
                                                       Philadelphia, PA 19103
18
                                                       Attorneys for Defendant
19                                                     SONICWALL INC.
20

21

22

23

24

25

26

27

28
                                                          4
            GUNTHER DECLARATION IN SUPPORT OF SONICWALL’S OPPOSITION TO FINJAN’S MOTION IN LIMINE NOS. 1-5
                                          CASE NO.: 5:17-CV-04467-BLF-VKD
